Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/23/2022 for application number 17/100,411. Claims 1-4, 14, 17-21, and 30 have been amended. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Yu et al. (CN 113517956 A; hereinafter “Yu”)
Khoryaev et al. (US 20190182859 A1; hereinafter “Khoryaev”)
Hu et al.  (WO 2020088497 A1; hereinafter “Hu”), 
Lee et al.  (WO 2020226405 A1; hereinafter “Lee”).

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would these features have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“transmit, via a sidelink that is associated with a wireless communication protocol, a data unit that includes a first transport block (TB) and a second TB;
transmit sidelink control information (SCI) associated with the first TB via the sidelink, wherein the SCI includes a TBS adjustment value associated with the first TBS, 
wherein a relay device is to separate the first TB from the second TB at a split point that is based on the TBS adjustment value.”
In contrast, the closest prior art, Yu, discloses an apparatus for wireless communication, the apparatus comprising: a receiver; and a transmitter  (P. 6, Lines 20-22) configured to: transmit, via a sidelink that is associated with a wireless communication protocol, a data unit that includes a first transport block (TB), wherein the wireless communication protocol specifies that a first transport block size (TBS) associated with the first TB is based on a first set of parameters; and transmit sidelink control information (SCI) associated with the a first TB via the sidelink, wherein the SCI includes a TBS adjustment value associated with the first TBS (P. 17, Lines 11-19; P. 25, Lines 16-18: Step 501).
Khoryaev, discloses an apparatus for wireless communication, the apparatus comprising: a receiver; and a transmitter ([0048] FIG. 2; [0120] and Fig. 9; [0123] and Fig. 9) configured to: transmit, via a sidelink that is associated with a wireless communication protocol, a data unit that includes a first transport block (TB), wherein the wireless communication protocol specifies that a first transport block size (TBS) associated with the first TB is based on a first set of parameters ([0053] and Fig. 4).  
But, Yu and Khoryaev fail to disclose an apparatus configured to transmit, via a sidelink that is associated with a wireless communication protocol, a data unit that includes a first transport block (TB) and a second TB, wherein a relay device is to separate the first TB from the second TB at a split point that is based on the TBS adjustment value. 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 17-18 and 30 mutatis mutandis.  Accordingly, claims 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471